DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pre-cooler” in claim 5 and “the at least one electrical compressor is interposed between the air bleed system and the air consumer” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 3a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 8 and 14 are objected to because of the following informalities:  
1. In claim 5, examiner recommend changing “the compressor state” to “the low-intermediate compressor stage”.
2. In claim 8, examiner recommend adding “the” before “compressed air” in lines 5, 7, 13 and 16.
3. In claim 14, examiner recommend adding “the” before “compressed air” in lines 10, 12, 14, 17, 18 and 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gas turbine engine" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the at least one gas turbine engine”.
Claim 1 recites the limitation "the air source" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the at least one air source”.
Claim 4 recites limitation of “the wing anti-ice system is electrical”.  However since claim 2 says the wing anti-ice system is only one of the options.  Therefore it is unclear if claim 4 limitation is really required if a different option (for example, “an environmental control system”) is selected for claim 2.
Claim 8 recites “taxiing…taking-off…climbing…cruise…descending”.  It’s not clear if those phases/steps refer back to the “taxiing, take-off, climb, cruise, descent, holding, and landing” in claim 6.  Examiner recommend applicant to amend the limitation of claim 8 to (and for examining purpose, examiner interprets this limitation is) “the taxiing… the taking-off… the climb… the cruise… the descent”.
at least one air consumer” in lines 5-6.  It’s not clear if it refers to the same “at least one air consumer” of claim 1.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the at least one air consumer”.  The same issue for lines 8, 13 and 16 of claim 8 and FIVE places in claim 14.
Claim 8 recites “being the pre-determined altitude preferably 15000 ft”.  It’s not clear if “15000 ft” is required because of the word “preferably”.  Examiner recommend applicant to delete this limitation.
Claim 9 recites “altitude”.  It’s not clear if it refers back to “a predetermined flight altitude” of claim 8, or if it means an altitude of the aircraft.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an aircraft flight altitude”.
Claim 10 recites “wherein the an air bleed system is in fluid communication with each gas turbine engine of the aircraft via respective single ports located at respective compressor stages of each gas turbine engine”.  Since claim 1 recites “at least one gas turbine engine” (which means there can be plural gas turbine engines), and claim 10 recites “respective”, it’s not clear as to how many single ports and how many compressor stages are for each gas turbine engine.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “wherein the air bleed system is in fluid communication with each of at least one gas turbine engine of the aircraft via respective single port located at respective low-intermediate compressor stage of each gas turbine engine, …”  
Examiner recommend applicant to amend limitation of claim 10 to (and for examining purpose, examiner interprets this limitation is) “the at least one electrical compressor comprises two electrical compressors.”
Claim 11 recites the limitation "the air consumer" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the at least one air consumer”.
Claim 11 recites the limitation "the electrical compressor" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the at least one electrical compressor”.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Examiner recommend applicant to amend limitation of claim 12 (and for examining purpose, examiner interprets this limitation is) by deleting “such as a battery”.
Claim 13 recites “an input” in line 4.  It’s not clear if it refers to the same “input” of claim 1.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the input”.
an input” in line 4.  It’s not clear if it refers to the same “input” of claim 1.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the input”.
Claim 14 recites “taxiing…taking-off…climbing…cruise…descending”.  It’s not clear if those phases/steps refer back to the “taxiing, take-off, climb, cruise, descent, holding, and landing” in claim 6.  Examiner recommend applicant to amend the limitation of claim 14 to (and for examining purpose, examiner interprets this limitation is) “the taxiing… the taking-off… the climb… the cruise… the descent”.
Claim 14 recites “being the pre-determined altitude preferably 15000 ft”.  It’s not clear if “15000 ft” is required because of the word “preferably”.  Examiner recommend applicant to delete this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s own prior art (shown in applicant’s fig 2A and 3A.  Hereinafter AOPA) in view of Fox (US 20160214723).
Regarding claim 1, AOPA teaches an air management system of an aircraft “for supplying pressurized air to at least one air consumer” (this is intended use), the air management system comprising:

at least one air source (from ram air);
at least one gas turbine engine (4 in applicant’s fig 3A) having a single port (2.1 in applicant’s fig 3A) located at a low-intermediate compressor stage (IP in applicant’s fig 3A) of the at least one gas turbine engine;
an air bleed system (2, in applicant’s fig 3A) in fluid communication with the at least one gas turbine engine via the single port of the gas turbine engine, the air bleed system being configured to supply compressed air to the at least one air consumer (see applicant’s fig 2A) and 3B.  Bleed air system 2 supplies air to consumers 5 or 5.1);
a controller (8, in applicant’s fig 3A) configured to receive an input relative to an aircraft operation condition and selectively operate at least one of the air bleed system and the at least one electrical compressor based on the received input.
AOPA fails to teach at least one electrical compressor in fluid communication with the at least one air source, the at least one electrical compressor being configured to supply compressed air to the at least one air consumer
Fox teaches at least one electrical compressor ([0035] lines 5-9, “bleed air 22 supplied through…other air sources including…electric compressors entering the ECS 10”) in fluid communication with at least one air source, the at least one electrical compressor being configured to supply compressed air to at least one air consumer (ECS 10, fig 1B).
It would have been obvious at the time of filing to modify AOPA as taught by Fox by adding an electrical compressor to produce compressed air in order to provide enough pressure in the air flow in the system. 

an environmental control system; a fuel tank inerting system; a wing anti-ice system; an engine starting system; a water and waste system; and hydraulic reservoirs pressurization (as explained above, the air consumer is ECS).
Regarding claim 4, AOPA in view of Fox teaches “the wing anti-ice system is electrical” (Noted, in claim 2 the limitation provides option for the at least one air consumer.  Since the rejection above shows that the air consumer is ECS, examiner interpreted that a wing-anti-ice system can be an electrical system).
Regarding claim 5, AOPA in view of Fox teaches the air bleed system further comprises a pre-cooler (Fox 16, fig 1B) “dimensioned to operate with bleed air extracted from the single port at the low-intermediate compressor stage” (this is intended function).
Regarding claim 6, AOPA in view of Fox teaches the aircraft operation condition is at least one of a pre-determined flight altitude and a flight phase among the following: taxiing, take-off, climb, cruise, descent, holding, and landing (Fox [0050], “the ECS 10 adapts to changing contaminants and/or particulates and/or air characteristics in both the outside air 22 supplied through engine or APU bleeds or other air sources including ground supplies and electric compressors, and recirculated air 21.  For example, the changes can occur as an aircraft moves from one operating mode to another, such as from taxing, to takeoff, to cruise at, for example , about 35,000 feet.”).
Regarding claim 7, AOPA in view of Fox teaches an architecture of the air bleed system “is sized according to cruise phase flight conditions” (this is intended function.  Also air bleed system is sized when the system is designed and manufactured).
so that:
in the taxiing, the at least one electrical compressor supplies the compressed air to the at least one air consumer;
in the taking-off, the at least one electrical compressor supplies the compressed air to at least one air consumer;
in the climbing, the at least one electrical compressor supplies the compressed air to the at least one air consumer up to the pre-determined flight altitude, being the pre-determined altitude preferably 15000 ft; then, the air bleed system supplies the compressed air to the at least one air consumer;
in the cruise, the air bleed system supplies compressed air to the at least one air consumer; and
in the descending, holding, and landing, the at least one electrical compressor supplies compressed air to the at least one air consumer.” (Regarding the limitations after “so that”, it’s noted those are the result of the controller function.  Since the controller in each of AOPA and Fox is capable of controlling the air bleed system and the at least one electrical compressor, the intended functions are met when the controllers control the air bleed system and the electrical compressor.)
Regarding claim 9, AOPA in view of Fox teaches the at least one electrical compressor is configured to adapt the supplied compressed air according to at least one of the flight phase and the ECS 10 adapts to changing…air characteristics in both the outside air 22 supplied through…other air sources including ground supplies and electric compressors… For example, the changes can occur as an aircraft moves from one operating mode to another, such as from taxing, to takeoff, to cruise at, for example, about 35,000 feet.”  Fox teaches that ECS can control electrical compressor according to flight phase or altitude)
Regarding claim 11, AOPA in view of Fox teaches the at least one electrical compressor is interposed between the air bleed system and the air consumer, so that the air bleed system is the air source of the at least one electrical compressor ([0035] lines 5-9, “bleed air 22 supplied through…other air sources including…electric compressors entering the ECS 10”).
Regarding claim 13, AOPA in view of Fox teaches method for supplying pressurized air to air consumer equipment, the method comprising:
providing an air management system according to claim 1 (by providing the combination of structure in AOPA in view of Fox in rejection above);
receiving by the controller the input relative to the aircraft operation condition (see claim 6 rationale); and
operating (using controller in either AOPA or Fox) at least one of the air bleed system and the at least one electrical compressor based on the received input (AOPA teaches a controller 8 in fig 3A while Fox teaches a controller 11 in fig 1B.  The controller in each case is configured to control respective structure.  Therefore the combination teaches this limitation).
Regarding claim 15, AOPA in view of Fox teaches an aircraft comprising an air management system according to claim 1 (either prior art teaches aircraft).
3 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s own prior art (shown in applicant’s fig 2A and 3A.  Hereinafter AOPA) in view of Fox (US 20160214723), further in view of Finney (US 20120192578).
Regarding claim 3, AOPA in view of Fox teaches all the limitations of claim 2.
AOPA in view of Fox fails to teach the environmental control system comprises a vapor cycle machine configured to be operated by at least one of the air bleed system and the at least one electrical compressor.
Finney teaches an ECS (62, fig 2 and [0011] line 18) comprising a vapor cycle machine (62A, fig 2 and [0011] line 19).
It would have been obvious at the time of filing to modify AOPA in view of Fox as taught by Finney by incorporating vapor cycle machine in the ECS in order to provides cooling to the cockpit and cabin of the aircraft on the ground and in flight.
As for the limitation “configured to be operated by at least one of the air bleed system and the at least one electrical compressor”, it’s noted that this is intended function.  As modified, AOPA in view of Fox and Finney teaches that vapor cycle machine is capable of being operated by either the air bleed system or the electrical compressor.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s own prior art (shown in applicant’s fig 2A and 3A.  Hereinafter AOPA) in view of Fox (US 20160214723), further in view of Sharma (US 20160201983).
Regarding claim 10, AOPA in view of Fox teaches all the limitations of claim 1, and the air bleed system is in fluid communication with each of at least one gas turbine engine of the 
AOPA in view of Fox fails to teach the air management system comprises two electrical compressors.
Sharma teaches an air management system having two electrical compressors ([0020] “compressors 116 A and 116B (e.g.,centrifugal/axial compressors that are driven by electric power).”).
It would have been obvious at the time of filing to modify AOPA in view of Fox in view of Sharma by adding a second air compressors in the system in order to compressor air from different source, and to avoid overloading of only one air compressor. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s own prior art (shown in applicant’s fig 2A and 3A.  Hereinafter AOPA) in view of Fox (US 20160214723), further in view of Lents (US 20180003072).
Regarding claim 12, AOPA in view of Fox teaches all the limitations of claim 1.
AOPA in view of Fox fails to teach an energy storage device configured to supply power to the at least one electrical compressor.
Lents teaches an energy storage device configured to supply power to at least one electrical compressor ([0036] “The energy generated during this mode can be stored in an energy storage system, such as a battery, supercapacitor, or the like, and utilized in later engine operations…In this example, the generated electricity can be used to power supplemental components, such as an electric air compressor, to operate aircraft systems while the engine 20 is providing insufficient bleed air to operate the aircraft systems. ”).
.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KO-WEI LIN/            Examiner, Art Unit 3762